DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-11, 13, 15-21 and 24, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahmad et al PG PUB 2020/0229093.
Re Claims 1, 10, 21, 24, Ahmad et al teaches a power saving in DRX, a WUS (wake-up signal) can be used for indicating to the UE (a transceiver and a processor) when to wake-up for PDCCH monitoring, figure 3 teaches a OFFSET (a time window) between a WUS signal (a PS-PDCCH) and starting (slot) of an ON DRX duration [0063] wherein the UE receives a WUS configuration/WUS from the base station BS (a transceiver and processor) [0066, also See figure 3] which includes a offset [0070] wherein the WUS  also includes a power saving related control information (PS information) [0063] for the time (time window) between WUS and a time based on the OFFSET [0079] wherein UE monitors the WUS signal (the PD-PDCCH) during a monitoring occasion (the PDCCH monitoring occasion) prior to the start of the ON duration (not monitored in the DRX-ON duration) [0072] wherein the UE can be 
Re Claims 3, 13, the PDCCH monitoring occasion is located in a set of symbols within a slot [0066].
Re Claims 5, 15, the wake up configuration for the PDCCH monitoring occasion includes a monitoring periodicity.
Re Claims 6, 16, the offset is received via higher layer signaling from a network [0066].
Re Claims 7, 17 the wake-up signal includes a power saving related control information (a field indicating whether….UE wakes up) [0063, 0079].
Re Claims 8, 9, 18, 19, the power saving related control information (the field) can indicate whether to wake up or not for PDCCH monitoring in the DRX on duration [0072, 0079].
Re Claims 10, 20, figure 3, teaches the OFF duration whereby during the WUS periodicity, PDCCH is not monitored which not within the time window (the time between the WUS and start of the ON duration) among the plurality of PDCCH monitoring occasions (See figure 3).
Response to Arguments
Applicant's arguments filed 03/15/2022 have been fully considered but they are not persuasive.
Re Claims 1, 11, 21 and 24, Applicant argues that ALMAD et al fails to teach “PD-PDCCH is not monitored in the DRX-ON duration but monitored in the PDCCH 
Examiner disagrees.
ALMAD et a teaches the UE can monitor the WUS/channel monitoring occasion only during the ON duration of the DRX cycle but also teaches the UE may monitor for the WUS/channel monitoring occasion prior to the start of the ON duration [0072].  ALMAD et al further teaches UE can be configured with different values of the start time offset of ON duration with respect to the WUS/channel monitoring occasion wherein based on the values, the PDCCH monitoring duration can equal to the wake-up channel periodicity (monitoring in the ON duration) and different PDCCH monitoring duration [0079-0080] for monitoring occasion located prior to the ON duration as claimed. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 5712723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHI HO A LEE/           Primary Examiner, Art Unit 2472